Title: To Thomas Jefferson from Madame d’Enville, 13 February 1792
From: Enville (Anville, Danville), Louise Elisabeth de La Rochefoucauld, Duchesse d’
To: Jefferson, Thomas


          
            Paris ce 13 février 1792.
          
          J’ai reçu, Monsieur, votre beau présent de graines, ceux qui verront les arbres qu’elles produiront vous béniront tant que la montagne de la Rocheguyon subsistera, Heureusement nous avons un jardinier bien en état de les faire prospérer et vous croyez bien qu’aucun soin ne sera négligé; elles nous Seront d’autant plus précieuses qu’elles nous viennent d’un homme que nous révérons, d’un vrai philosophe dans toute l’étendue du terme. Hélas! Monsieur, combien de fois depuis  votre départ ai-je regrèté votre absence. Vous vous Souvenez combien vos profonds raisonnemens et vos Sages conseils faisoient couler dans mon ame une petite partie du baume dont votre raison et vos vertus ont toujours imprégné la Votre. Eh, Monsieur, envoyez-m’en une petite phiole, le besoin est impérieux et laissez-nous M. Short. Le Congrès ne doit pas douter de la bonne conduite d’un homme élevé sous vos yeux.
          Mon fils, qui est toujours président du département et fort occupé, vous prie instament de ne le point oublier. Il soutient toutes ses fatigues bien mieux que je n’aurois ôsé l’espérer.
          Ma belle fille et Charles vous prient de recevoir leurs hommages, et moi, Monsieur, je Vous demande de Nous rappeller quelquefois une personne qui est pénétrée pour vous d’estime et de Vénération.
          
            Larochefoucauld d’enville
          
          
            Ma lettre étoit à peine cachetée, Monsieur, lorsque nous avons appris avec une Vraie douleur que le Congrès nous enlevoit un ami que vous nous aviez donné, dont la conduite lui a aquis la considération de tous les partis. La réputation qu’il s’est fait ici nous donnoit toute sorte d’espérance de le conserver. Ses opinions et ses Sentimens sont dignes du païsou il a prit naissance. Ce n’est seulement pas ma famille qui s’afflige de son départ, tous ceux qui le connoissent le regrètent et tous les honnêtes gens sont surpris du Successeur qu’on lui a donné, non que l’on ne rende justice à son esprit et à ses talens, mais ses opinions diffèrent tellement de celles qui prévalent aujourd’hui que l’on suppose le Congrès peu au fait de ce qui se passe chés nous. L’assemblée nationale est si fortement prononcée sur des opinions entièrement opposées à celles que professe votre Successeur que j’oserois presque dire que si ceux qui l’ont nommé avoient été bien instruits ils l’auroient envoyé en Hollande et auroient laissé en France un jeune homme qui a toute la maturité que l’on peut lui desirer, toute la raison jointe à l’esprit le plus conciliant.
          
        